—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated February 3, 1999, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant made a prima facie showing of entitlement to judgment as a matter of law. In opposition, the plaintiff failed to raise an issue of fact as to whether he had sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955). The plaintiff’s evidence in opposition to the defendant’s motion consisted of certain notes of his treating physician, which were not in admissible form (see, DiNunzio v County of Suffolk, 256 AD2d 498). His claim that he was unable to work for six months following the accident was not supported by any competent medical evidence linking the purported inability to work with his alleged *451accident-related injuries (see, DiNunzio v County of Suffolk, supra). Bracken, J. P., Santucci, Altman and H. Miller, JJ., concur.